Citation Nr: 1444666	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a left Achilles tendon injury as secondary to service-connected disability.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

3. Entitlement to service connection for low testosterone.

4. Entitlement to service connection for astigmatism.

5. Entitlement to a disability rating in excess of 20 percent for left knee sprain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010, April 2010, September 2010, and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of that hearing is associated with the record.  In April 2012, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The issue of entitlement to service connection for right hip disability, to include as secondary to service-connected disability, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability, entitlement to service connection for low testosterone, entitlement to service connection for astigmatism, and entitlement to a disability rating in excess of 20 percent for left knee sprain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The probative, competent evidence does not demonstrate that any residuals of a left Achilles tendon injury are causally or etiologically related to or aggravated by the Veteran's service-connected left knee sprain.
  

CONCLUSION OF LAW

The criteria for service connection for residuals of a left Achilles tendon injury as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in October 2009 and January 2010 satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also finds the duty to assist the Veteran has been satisfied.  The record includes the Veteran's service treatment records, VA treatment records, VA examination reports, independent medical articles, and lay evidence.  The Veteran underwent VA examination in June 2010 in connection with his claim.  Although the VA examiner provided an opinion with respect to whether the left knee sprain caused the left Achilles tendon injury, the VA examiner did not comment on the aspect of aggravation.  As such, the Board remanded the Veteran's claim in May 2012 for an addendum opinion.  Because the June 2012 VA examiner merely repeated the findings and conclusions of the June 2010 VA examiner, the Board remanded the Veteran's claim in April 2014, and a VA physician provided an addendum opinion in May 2014.  Upon review, the Board finds that the June 2010 examination and opinion and the May 2014 addendum opinion, when considered together, are adequate for purposes of determining service connection.  The record shows the June 2010 VA examiner completed a physical examination, and both physicians reviewed the Veteran's claims file and provided complete opinions with respect to causation and aggravation, respectively.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board finds the VA Appeals Management Center substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for any residuals of a left Achilles tendon injury.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Residuals of a left Achilles tendon injury

The Veteran asserts that he initially injured his left Achilles tendon due to his service-connected left knee sprain.  In addition, he contends that the residuals of the left Achilles tendon injury are aggravated by his service-connected left knee sprain.

Initially, the Board notes the Veteran does not assert that his residuals of a left Achilles tendon injury are directly related to active duty.  In fact, the Veteran clearly states that the initial injury occurred in 2009, approximately 14 years after his separation from service.  As such, the Board will not address the issue of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to a current disability, VA treatment records document that the Veteran ruptured his left Achilles tendon during a basketball game in March 2009.  The records also indicate that with time, the Veteran's symptoms resolved.  However, in January 2010, the Veteran's left Achilles tendon was enlarged with a palpable nodule just above the insertion.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

However, the only competent medical opinions do not support a relationship between the Veteran's current residuals of a left Achilles tendon injury and his service-connected left knee sprain.  In June 2010, the Veteran reported that he first injured his left ankle in March 2009 while playing basketball.  He stated that his left knee locked up and that he experienced pain like a cramp in his leg.  The VA examiner diagnosed left Achilles tendinosis with gastrocnemius atrophy and opined that the Veteran's Achilles tendinosis was not caused by or a result of a left knee condition.  The VA examiner stated that the Veteran's knee would have no contribution to the Achilles tendon injury; rather, the muscles responsible for the pulling on the ankle were the gastrocnemius and the soleo.  

X-ray examination of the left ankle in March 2012 revealed a normal ankle with mild irregularity of the tip of the medial malleolus.  As noted above, although the Veteran underwent additional VA examination in June 2012, the VA examiner merely repeated the June 2010 VA examiner's findings and conclusions. 

Pursuant to the Board's remand, a VA physician provided an addendum opinion in May 2014.  The physician reported that there was no association or relation between the knee and the left Achilles tendon injury.  According to the physician, the mechanism of the Achilles tendon injury was pushing with the ankle, and the knee joint did not participate in or originate the alleged injury.  The physician explained that the pulling of the soleus and gastrocnemius muscles was responsible for this type of injury and not the knee.  In addition, the Veteran's condition had not worsened since the last examination.  Specifically, X-ray examination did not support a determination of a baseline level of severity, the Veteran's condition was stable, and he was observed to be ambulating with no distress.   According to the physician, acute tendon pain generally developed when athletes abruptly increased their training intensity.  Chronic tendon pain (>3 months) could result from sustained stress, poor running mechanics, or improper footwear.  Rupture occurred when a sudden shear stress is applied to an already weakened or degenerative tendon.  Therefore, after reviewing the record, the physician opined that the Veteran's residuals of a left Achilles tendon condition were less likely than not secondary to or aggravated by the service-connected left knee disability.

Here, the Board finds the opinions provided by the June 2010 and May 2014 VA physicians more probative than the Veteran's assertions.  The physicians reviewed the Veteran's relevant medical history and his lay testimony concerning his initial injury and residual symptoms.  The physicians also provided opinions as to the clinical findings and adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, both physicians opined that the Veteran's Achilles tendinosis was not caused by or a result of a left knee condition as the knee would have no contribution to the Achilles tendon injury.  The VA examiners identified the gastrocnemius and soleo as the muscles responsible for pulling on the ankle.  In addition, the May 2014 physician found the Veteran's residuals of a left Achilles tendon injury were not aggravated by his left knee sprain as his condition had not worsened since the previous examination and there was no relation between the knee and the left Achilles tendon.

The Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the medical causation and aggravation of a left Achilles tendon injury.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the probative, competent medical evidence provides negative opinions concerning a nexus between a left Achilles tendon injury and the service-connected left knee sprain.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of a left Achilles tendon injury as secondary to service-connected disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for residuals of a left Achilles tendon injury as secondary to service-connected disability is denied.


REMAND

Sleep apnea

The Board remanded the Veteran's claim of entitlement to service connection for sleep apnea in April 2014.  Specifically, the Board instructed that the RO obtain a medical opinion as to whether the Veteran's sleep apnea is related to or aggravated by the treatment for his service-connected pseudofolliculitis barbae with recurring keloids.  Accordingly, a VA physician provided an addendum opinion in May 2014.  The VA physician opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of his pseudofolliculitis barbae.  Specifically, the VA physician reported that pseudofolliculitis barbae does not aggravate or interfere with obstructive sleep apnea and that the two conditions were not related in any way.  Here, the Board finds the addendum opinion inadequate for purposes of service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran does not assert that the actual condition of pseudofolliculitis barbae has caused or aggravated his sleep apnea.  Rather, he contends that his sleep apnea is causally related to and/or aggravated by the treatment of this condition, specifically a drug called Kenalog.  Because the VA physician did not comment on the Veteran's specific contention concerning the effects of the treatment of his service-connected disability, the Board finds remand is warranted for an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2014 to the present from the VA Medical Center in El Paso, Texas, and any associated outpatient clinics.  

Low testosterone, Astigmatism, and Left knee sprain

In the February 2014 rating decision, the RO denied the claims of entitlement to service connection for low testosterone, entitlement to service connection for astigmatism, and entitlement to a disability rating in excess of 20 percent for left knee sprain.  The record indicates the Veteran filed a timely Notice of Disagreement with these determinations in May 2014.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with these issues.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from August 2014 to the present for the Veteran from the VA Medical Center in El Paso, Texas, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, forward the Veteran's claims file to the May 2014 VA physician, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's sleep apnea.  After a review of the evidence, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was caused or aggravated by the treatment of the Veteran's service-connected pseudofolliculitis barbae with recurring keloids.  In particular, the physician should comment on the use and effects of the drug Kenalog.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the physician is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to service connection for low testosterone, entitlement to service connection for astigmatism, and entitlement to a disability rating in excess of 20 percent for left knee sprain.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any of these issues and the benefit remains denied, that issue should be returned to the Board for appellate review.

4. After completing the above development, re-adjudicate the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


